Wxly, J.
Plaintiff sued defendant for three thousand dollars for salary as clerk, and claimed a privilege on the stock of goods belonging to defendant.
Defendant confessed judgment.
Jolin M. Sandidge & Co. intervened, alleging that the claim of plaintiff was simulated and fraudulent, and injurious to them; that they “are creditors of the defendant for a large amount and abovo the jurisdiction of this court; that plaintiff and defendant are brothers and commercial partners, and no suit can be" brought between them except to settle the partnership affairs. Intervenors expressly deny any privilege or recordation of the same, and, if recorded, they allege fraud and simulation therein and injury to them. Intervenors pray for citation according to law on plaintiff and defendant, and that no judgment be rendered against defendant on the claim of plaintiff, and for costs, all other and necessary orders, and for trial by jury and for general relief.”
*242The court rejected this and several other interventions and gave judgment for plaintiff.
The intervenors, John M. Sandidge & Co., have appealed.
The record shows that the plaintiff was entitled to judgment; and from the allegations of tho appellants they are entitled to no relief. They do not allege that defendant owes them a specific sum, nor do they seek to recover a judgment.' Their petition discloses no cause of action.
Judgment affirmed.